FILED
                             NOT FOR PUBLICATION                             OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY SYLVESTER RIDEAU, JR.,                   No. 09-56216

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00535-W-PCL

  v.
                                                 MEMORANDUM *
LARRY SMALL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gregory Sylvester Rideau, Jr., a California state prisoner, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Barren

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and for failure to

exhaust, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed the claim that defendants denied

Rideau a therapeutic medical diet beneficial for his heart condition because an

inmate’s disagreement with his physicians or prison officials regarding the course

of treatment does not constitute deliberate indifference to serious medical needs.

See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004).

      The district court properly dismissed the claim that defendants denied

Rideau single cell status and other treatment for his sleep disorder because, as he

appears to concede on appeal, Rideau did not exhaust his administrative remedies

as to this claim before filing suit. See McKinney v. Carey, 311 F.3d 1198, 1199

(9th Cir. 2002) (per curiam) (requiring dismissal without prejudice where prisoner

does not exhaust his administrative remedies prior to filing suit).

      Rideau’s remaining contentions, including those concerning a claim under

the Americans with Disabilities Act that he tried to allege, are unpersuasive.

      AFFIRMED.




                                           2                                     09-56216